Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/18/2022, has been entered.

DETAILED ACTION
Response to Amendment

This office action is in response to Amendment filed on 04/18/2022.
Claim 1 has been amended.
Claims 2 and 10-12 have been cancelled.
Claims 15-20 have been withdrawn from consideration.

Examiner Amendment
This application is in condition for allowance except for the presence of claims 15-20 directed to non-elected claims of Group II and III, without traverse, (refer to Non-Final Rejection filled on October 21th, 2021).  Accordingly, claims 15-20 have been cancelled and claims 1, 3-9 and 13-14 are presented for examination.

Response to Arguments/Reason
Applicant's arguments, with regards to claims 1, 3-9 and 13-14, filed on 04/18/2022 have been fully considered and they are persuasive. Particularly, on pages 7-11 of the Applicant’s Response, applicants argued that Choi ‘358 and Choi ‘333 do not disclose the limitations of independent claim including: “each of the plurality of viewpoint units comprises N lenses among the plurality of lenses to provide N viewpoint images, where N is an integer greater than 2; 
the N lenses comprise a reference lens and (N-1) peripheral lenses; a center point of the reference lens matches a center point of a reference pixel corresponding to the reference lens; and 
center points of the (N-1) peripheral lenses are disposed at different positions from center points of peripheral pixels respectively corresponding to the (N-1) peripheral lenses such that images output from the peripheral pixels are refracted by the corresponding (N-1) peripheral lenses to be focused on one point together with an image output from the reference pixel”. The Examiner finds the arguments are persuasive.  Therefore, the Examiner made decision to allow these limitations over the prior art of record.

Allowable Subject Matter
Claims 1, 3-9 and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements.
Regarding claim 1, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest the limitations: “each of the plurality of viewpoint units comprises N lenses among the plurality of lenses to provide N viewpoint images, where N is an integer greater than 2; the N lenses comprise a reference lens and (N-1) peripheral lenses; a center point of the reference lens matches a center point of a reference pixel corresponding to the reference lens; and center points of the (N-1) peripheral lenses are disposed at different positions from center points of peripheral pixels respectively corresponding to the (N-1) peripheral lenses such that images output from the peripheral pixels are refracted by the corresponding (N-1) peripheral lenses to be focused on one point together with an image output from the reference pixel” in combination with the remaining limitations called for in claim 1.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one of ordinary skill in the art to add said limitations as called for in claim 1. Therefore, claim 1 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 3-9 and 13-14 are also allowed as they depend from an allowed base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829